Title: From George Washington to James Ross, 14 March 1795
From: Washington, George
To: Ross, James


        
          Dear Sir,
          Philadelphia 14th March 1795
        
        As my back lands are not offered for sale with a view to speculate in other lands; and as I am thoroughly satisfied that Lands which are known to be good—conveniently situated—and the titles to them indisputable, will continue to encrease in price (especially in the Western counties of this State, since the

restoration of tranquility & the influx of money there have taken place) I request, if you have not already entered into any positive, or honorary agreement for my land in Washington county, that it may not be disposed of at less than four dollars an acre—one fourth down, & the other three fourths in five years; with legal interest thereon, the payments of which, at the periods they become due, to be secured as in the proposed sale to Colo. Shreve.
        Thirty Shillings an acre was the price I fixed on my land in Washington County when forty shillgs was annexed to that in Fayette—several years since. The latter having yielded 20 prCt more than the estimated price I have no apprehension of the other’s falling short of it, provided it be generally known that it is the for sale. With very great esteem & regard I am—Dear Sir Your Most Obedt Servt
        
          Go: W——n
        
      